Exhibit Contacts: Sarah Cavanaugh MacDougall Biomedical Communications Tel. 781-235-3060 E-mail: scavanaugh@macbiocom.com Microfluidics International Corporation Announces Fourth Quarter and Year-end Financial Results Company restructures organization to support 2009 EBITDA profitability and in response to global economic conditions NEWTON, MA, March 30, 2009—Microfluidics International Corporation (OTCBB: MFLU) today reported financial results for the quarter and year-ended December 31, 2008 Accomplishments: · Attracted a new, committed leadership team with impressive experience in global sales, service, operations and marketing to build a company culture driven by the customer and accountability · Developed and began to implement a three-year strategic plan which for the first time in the Company’s history quantifies served markets and, ultimately, establishes pharmaceutical growth as the driving priority · Reinvented global sales, significantly improving existing coverage and adding dedicated coverage in North America, EMEA and Asia Pacific—all important steps in establishing Microfluidics as a truly global company · Introduced formal marketing programs, resulting in a doubling of qualified leads in core vertical segments, and broadened our services offerings · Laid out a technology plan for the future of the Company by implementing a formal process for new product and technology development · Upgraded manufacturing and customer facilities and significantly improved quality across the corporation · Successfully financed the Company to meet our short-term needs and support our near-term growth plans “2008 was a year of transition and, most importantly, a transformational year for Microfluidics,” said Michael C. Ferrara, Chief Executive Officer and President of Microfluidics. “The Company made a number of wise and long overdue investments in people, quality and facilities fundamental to building a foundation for sustainable, profitable growth and critical to our ability to compete globally. These investments were mostly non-recurring, but along with the challenging macro-economic environment led to a significant loss for the year. However, I firmly believe that the Company has been fundamentally restructured to effectively compete, achieve sustainable profitability and maintain adequate cash reserves, which should result in significantly improved shareholder value in 2009 and beyond.” For the quarter ended December 31, 2008, the Company reported revenues of $3.5 million and an EBITDA (Earnings Before Interest, Taxes, Depreciation and Amortization) loss of $1.4 million or $0.13 per share, as compared with $4.3 million in revenues and EBITDA of $287,000 or $0.03 per share in 2007. Net loss for the fourth quarter ended December 31, 2008 was $1.7 million or $0.17 per share compared with a net loss of $124,000 or $0.02 per share in 2007. For the year ended December 31, 2008, the Company reported revenues of $14.9 million and an EBITDA loss of $3.5 million or $0.34 per share as compared with $13.0 million in revenues and an EBITDA loss of $1.0 million or $0.10 per share in 2007. Net loss for the twelve-month period ended December 31, 2008 was $4.0 million or $0.39 per share compared with a net loss of $1.5 million or $0.15 per share in “As a direct result of our 2008 financials and the current global economic crisis, we took a number of steps in the first quarter of 2009 to address our cost structure as we moved into this new year, putting us on the path to EBITDA profitability,” continued Ferrara. “We’ve reduced headcount by approximately 17%, cut expenses significantly and reengineered internal processes to improve efficiency and output. In total, our 2009 operating expense plans are under our 2007 actual spending levels and we will be continually vigilant in minimizing our expenses and our cost structure as this global economy plays out through the year.” Live Webcast Microfluidics
